Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The previous rejections over Miller et al. USPGPub 20180194994 A1 have been overcome by a statement pursuant to 35 U.S.C. 102(b)(2)(C), see page 3 of the Office Action mailed 11/17/2020 and page 1 of the applicant’s remarks mailed 2/17/2021.
Regarding claim 1, with respect to the closest prior art, USPGPub 20150024126 (in an IDS), the prior art fails to teach or reasonably suggest “wherein the fluid comprises a polyalkylene oxide, a polysiloxane, a solvent having a boiling point of 200°C or higher, or a combination thereof, … and a barrier layer disposed on the structural component to provide a barrier for the fluid and photochromic organic dye therein;” in context of the claim as a whole. 
Regarding claim 14, with respect to the closest prior art, USPGPub 20150024126 (in an IDS), the prior art fails to teach or reasonably suggest “wherein the fluid comprises a polyalkylene oxide, a polysiloxane, a solvent having a boiling point of 200°C or higher, or a combination thereof,… and placing a barrier layer on the structural component to provide a barrier for the fluid and photochromic organic dye” in context of the claim as a whole.
Regarding claim 15, with respect to the closest prior art, USPGPub 20150024126 (in an IDS), the prior art fails to teach or reasonably suggest “wherein the fluid comprises a polyalkylene oxide, a polysiloxane, a solvent having a boiling point of 200°C or higher, or a combination thereof… and a barrier layer disposed on the structural component to provide a barrier for the fluid and photochromic organic dye” in context of the claim as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872